COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-247-CV

LARRY E. ARNOLD                                                                APPELLANT 
 
V.
 
VICKI ARNOLD                                                                         APPELLEE 
 
------------
 
FROM THE 
360TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellee filed a petition for divorce on June 25, 2003.  On July 22, 
2003, the trial court held a separate trial to determine whether a common law 
marriage existed.  The trial court signed an order on August 5, 2003 finding the 
existence of a common law marriage.  Appellant attempts to appeal from that 
order.  Appellee’s divorce petition is still pending in the trial court.
 
        An order rendered after a separate trial is interlocutory until all the claims 
and issues in the suit have been litigated.  Van Dyke v. Boswell, O’Toole, Davis 
& Pickering, 697 S.W.2d 381, 383 (Tex. 1985); Hall v. City of Austin, 450
S.W.2d 836, 838 (Tex. 1970).  Thus, the August 5 order is interlocutory.  In 
addition, the order does not fall within one of the categories of appealable 
interlocutory orders under section 51.014 of the civil practice and remedies 
code.  Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2003).  
Accordingly, we dismiss the appeal for want of jurisdiction.  See Stary v. 
DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998).   
 
                                                                  PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DELIVERED:  October 2, 2003